People v Livingston (2018 NY Slip Op 01787)





People v Livingston


2018 NY Slip Op 01787


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


318 KA 15-00204

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRICHARD LIVINGSTON, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (JOHN J. GILSENAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
RICHARD LIVINGSTON, DEFENDANT-APPELLANT PRO SE.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (James H. Cecile, A.J.), rendered November 25, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Preliminarily, we agree with defendant that he did not validly waive his right to appeal (see People v Sampson, 149 AD3d 1486, 1486-1487 [4th Dept 2017]; People v Mason, 144 AD3d 1589, 1589 [4th Dept 2016], lv denied 28 NY3d 1186 [2017]). Nevertheless, the sentence is not unduly harsh or severe. We have considered the contentions in defendant's pro se supplemental brief and conclude that none warrants reversal or modification of the judgment.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court